Citation Nr: 0521614	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

By decisions entered in December 1999 and December 2000, the 
RO denied the veteran's application to reopen a claim for 
service connection for poliomyelitis (including post-polio 
syndrome) and denied service connection for a skin rash due 
to herbicide exposure, for hypertension, and for PTSD.  The 
veteran appealed these determinations to the Board of 
Veterans' Appeals (Board).  In August 2003, the Board 
disallowed the veteran's claims with respect to polio, a skin 
rash, and hypertension.  The PTSD claim was remanded for 
additional development.

In written argument submitted in April 2005, the veteran's 
representative appears to raise the issue of the veteran's 
entitlement to a psychiatric disorder other than PTSD, based 
on information contained in the report of an October 2004 VA 
psychiatric examination.  As that matter has not been 
developed for appellate review, and is not inextricably 
intertwined with the matter presently under consideration, it 
is referred to the RO.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2000); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Veteran's Claim

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  
Although the veteran has been seen by a number of health care 
providers, and has received a variety of psychiatric 
diagnoses-including generalized anxiety disorder, depressive 
disorder, personality disorder, and agoraphobia-none of the 
evidence of record shows that he has ever received a 
diagnosis of PTSD.  Indeed, when the veteran was examined by 
a VA psychologist in October 2004, the examiner specifically 
opined that the veteran did not fit the diagnostic criteria 
for PTSD.  That opinion is uncontradicted.  Because the 
weight of the evidence shows that the veteran does not have 
the condition for which service connection is being claimed, 
his claim must be denied.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO, by way of its 
December 2000 rating decision, a November 2001 statement of 
the case (SOC), a March 2004 VCAA notice letter, and a March 
2005 supplemental SOC, has informed the veteran of the 
information and evidence necessary to establish service 
connection for PTSD, and of the evidence lacking in his 
particular case.  With regard to elements (2) and (3), the 
Board notes that the RO sent the veteran notice letters in 
March and October 2004 that informed him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as relevant 
records from the military, VA hospitals, the Social Security 
Administration, State or local governments, private doctors 
and hospitals, and current or former employers, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  Finally, with 
respect to element (4), the Board notes that the RO's October 
2004 letter asked the veteran to let VA know if there was any 
other evidence or information that he thought would support 
his claim, and expressly requested that he send "any 
evidence in your possession that pertains to your claim."

The Board acknowledges that the above-referenced notice 
documents were sent after, or coincident with, the RO's 
initial decision on the veteran's PTSD claim in December 
2000.  Nevertheless, as outlined above, the notification 
requirements of the new law have been satisfied.  
Accordingly, and because the veteran has been given a 
reasonable opportunity to respond to the notices, there is no 
risk of prejudice posed to the veteran by virtue of the fact 
that the RO failed to send content-complying notice before 
the RO's initial decision.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination in connection with his claim, and records of 
private and VA treatment have been obtained for review.  The 
Board acknowledges that the record contains references to 
some evidence that has not been procured.  The claims file 
does not contain, for example, copies of all of the evidence 
underlying the Social Security Administration's (SSA) June 
2001 decision to deny the veteran SSA disability benefits.  
Nor does the claims file contain complete records of the 
veteran's reported outpatient mental health care at the VA 
Medical Center in Alexandria, Louisiana prior to 2001.  With 
respect to the records from SSA, however, the Board notes 
that the SSA decision itself-a copy of which is in the 
claims file-makes no reference whatsoever to PTSD.  Rather, 
it indicates that the medical evidence collected in 
connection with the SSA claim showed that the veteran had 
anxiety.  Similarly, with respect to pre-2001 records of VA 
treatment, the Board notes that the claims file contains a 
report of a VA Agent Orange registry examination, dated in 
April 2000, which shows that the veteran had been followed at 
the VAMC in Alexandria, and that he had a known generalized 
anxiety disorder with a depressive disorder, and a 
personality disorder as well; there is no mention of any 
history of PTSD.  Under the circumstances, there is no 
reasonable possibility that obtaining additional records from 
the SSA or VAMC would aid in substantiating the veteran's 
claim.  38 C.F.R. § 3.159(d).  Indeed, there has been no 
allegation that any additional evidence exists-private, VA, 
or otherwise-that would show that the veteran has been 
diagnosed with PTSD.  No further development action is 
required.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


